Citation Nr: 0020617	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-25 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head injury including headaches.

2.  Entitlement to service connection for synovitis of the 
left hip.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to an increased rating for residuals of a 
left knee injury with osteochondritis dissecans and loose 
body, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The Board in September 
1998 remanded the case for further development of the stated 
issues.


FINDINGS OF FACT

1.  In an October 1969 rating decision, the RO denied 
entitlement to service connection for residuals of a head 
injury including headaches; the veteran did not complete an 
appeal of the October 1969 rating decision. 

2.  The evidence regarding residuals of a head injury 
including headaches received since the final unappealed 
October 1969 rating decision bears directly or substantially 
upon the issue at hand, is not essentially duplicative or 
cumulative in nature, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The claim of entitlement to service connection for 
residuals of a head injury including headaches is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

4.  The claims of entitlement to service connection for 
synovitis of the left hip and residuals of a neck injury are 
not supported by cognizable evidence showing that the claims 
are plausible or capable of substantiation.

5.  The left knee disability is not manifested by instability 
or ligament deficiency; the functional impairment is the 
result of limited motion with full extension of 0 degrees and 
limitation of active flexion to 110 degrees and passive 
flexion limited to 118 degrees; there are left knee scars 
that are well healed, nonadherent and nontender.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1969 decision wherein 
the RO denied the veteran's claim of entitlement to service 
connection for residuals of a head injury including headaches 
is new and material, and the claim for service connection is 
reopened.  38 U.S.C. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1999).

2.  The claim of entitlement to service connection for 
residuals of a head injury including headaches is not well 
grounded.  38 C.F.R. § 5107 (West 1991).

3.  The claims of entitlement to service connection for 
synovitis of the left hip and residuals of a neck injury are 
not well grounded.  38 C.F.R. § 5107 (West 1991).

4.  The criteria for a rating in excess of 10 percent for a 
disability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
residuals of a head injury including 
headaches.

Factual background

The pertinent evidence that was of record in October 1969 
when the RO denied entitlement to service connection 
residuals of a head injury including headaches is reported 
below.

The veteran's service medical records show a pertinently 
unremarkable medical examination in 1964 for enlistment.  He 
was seen once in 1965 for complaints including headache.  The 
records show in late March 1966 he was brought to a base 
hospital unconscious after being hit by a car.  The 
impression was trauma with multiple abrasions and brain 
damage.  The admission summary shows that he had been thrown 
approximately 120 feet and sustained knee laceration and a 
large abrasion of the posterior right thorax.  His 
neurological examination and x-ray of the skull were reported 
as being within normal limits.  His alertness gradually 
returned and he was discharged in early April 1966.  The 
diagnoses included post-concussion syndrome for which he 
received a temporary limited duty profile for two weeks.  

The record shows the veteran was seen on a number of 
occasions from April 1966 through May 1967 primarily for back 
pain complaints with medical attention directed to the mid 
and lower back.  There is no reference to headaches or head 
injury.  The May 1967 separation medical examination shows a 
normal head and neurologic status was reported on the 
clinical evaluation.  There was no medical elaboration for 
his report of having or having had frequent or severe 
headaches.

The veteran's initial VA benefit application filed in March 
1969 included a claim for head injury and constant headaches 
resulting from the head injury.  The initial VA examination 
in 1969 showed a pertinently unremarkable orthopedic 
evaluation.  On a neuropsychiatric examination he reported 
continuous headaches since the 1966 head injury that he 
described as a transitory shooting pain in the right 
occipital area that occurred three or four times a day and at 
times with dizziness that subsided immediately when he closed 
his eyelids.  The examiner said the neurological examination 
was normal and that the headaches reported were transitory, 
infrequent and did not interfere with the veteran's 
adjustment.  An electroencephalogram was obtained and 
interpreted as showing equivocal changes over the right 
hemisphere.  The diagnosis was no neurological disorder 
present.

The RO in October 1969 reviewed this evidence and denied 
service connection for residuals of a head injury as not 
found on the last examination.  The RO in October 1969 
furnished the veteran written notice of the determination at 
his address of record.  He filed a notice of disagreement in 
August 1970, but he did not file a substantive appeal after 
being furnished a statement of the case in August 1970.

The record shows that VA medical records from the mid 1970's 
through the mid 1990's are unremarkable for any reference to 
claimed head injury residuals or chronic headaches.  A Humana 
Hospital consultation in late 1990 shows an unremarkable 
neurologic history.  A VA examination in 1996 did not include 
any reference to headaches.  

The veteran in March 1997 asserted, in essence, that the 
automobile accident in service produced head injury residuals 
and in subsequent correspondence that this was evidenced by 
the reference to frequent and severe headaches in service.  
He supplemented the record with hearing testimony on two 
occasions that was in accord with his written contentions.  
He also submitted a record of chiropractic treatment for 
headaches after an automobile accident in 1996.  VA medical 
records show headache complaints with sinus symptoms in late 
1996 and his belief they resulted from an accident in 1966, 
and that they were chronic since 1966.  

The veteran presented oral testimony in support of his claim 
before a Hearing Officer at the RO in October 1997, a 
transcript of which has been associated with the claims file.

In late 1998 head pain is noted in connection with sinus 
complaints.  A report in January 1999 included the veteran's 
history of automobile accident in the 1960's and a history of 
multiple joint pain.  

The veteran presented oral testimony in support of his claim 
before a Hearing Officer at the RO in April 1999, a 
transcript of which has been associated with the claims file.


Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

(b) Substantive Appeal. Except in the case of simultaneously 
contested claims, a Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later. The date of 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of the evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with respect to reopening disallowed claims 
and revising prior final determinations.  Jones v. Brown, 7 
Vet. App. 134 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for ulcer disease although 
not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

New and Material Evidence

The Board decision in September 1998 did not review the 
threshold determination of whether new and material evidence 
had been submitted to reopen the claim of service connection.  

The RO accomplished what the Board asked for in remanding 
this matter.  Stegall v. West, 11 Vet. App. 268 (1998).  When 
a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1969 RO decision is the 
pertinent rating determination.

Review of the RO's findings in the October 1969 decision 
shows, in essence, that it found no competent medical 
evidence of a claimed disability, head injury residual 
headaches.  The RO noted in its decision that the medical 
findings in service and the initial VA examination that did 
not find a head injury disability neurologically.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection.  The specified basis 
of the RO's 1969 denial is changed by the additional evidence 
that includes relevant medical records and sworn testimony.  
This evidence received since the 1969 decision is not 
essentially cumulative of earlier evidence.  There is 
evidence of headache complaints, which was not previously 
shown.  There is also sworn testimony supplementing the 
record.

Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under section 
3.156 to reopen the claim.  

The additional evidence regarding the claimed head injury 
disorder is not cumulative, thereby passing the first test.  
The additional evidence added to the record since the 1969 
decision, viewed liberally, adds to previously reviewed 
evidence since service.  The Board finds that the additional 
evidence viewed with that previously of record is new and 
material evidence as defined by the regulation.  It bears 
directly and substantially upon the issue at hand, and being 
neither solely duplicative nor cumulative, it is significant 
and must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).  

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection, the first element has 
been satisfied.  Accordingly, the Board's analysis must 
continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board will address the second element of whether the 
veteran's claim is well grounded.

Well Groundedness

Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence to reopen the 
claim.  That has been accomplished.  Then VA must determine 
whether a claim is well grounded based on a review of all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  




The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

This claim requires the application of the general rule 
requiring competent medical nexus evidence to well ground the 
claim.  See for example Savage v. Gober, 10 Vet. App. 488 
(1997) for a discussion of an exception to the general rule 
of Caluza, recently clarified in Voerth v. West, 13 Vet. App. 
117 (1999). 

The veteran's claim for service connection does not meet this 
standard since the necessary medical nexus evidence is not of 
record.  The documentary evidence, supplemented with the 
recent RO hearing testimony does not provide an opinion 
favorable to the claim.  There is no medical opinion of a 
current chronic headache disability or any head injury 
residual with a nexus to service.  The recent VA medical 
reports appeared to take into account pertinent history.  
Further, the Board observes that the testimony and written 
recollections regarding headache complaints is not confirmed 
after service.  See for example McManaway v. West, 13 Vet. 
App. 60, 67 (1999).

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that VA and 
private reports have not offered an opinion of service 
connection for chronic headache disability and competent 
evidence showing the existence of such disorder linked to 
service is not shown in the record elsewhere.  Nor is such 
evidence reported to be outstanding but as yet not obtained.    

The Board has not overlooked that the holding in Bernard v. 
Brown, 4 Vet. App. 384 (1993), as it pertains to the Board's 
decision in the first instance that this claim was not well 
grounded.  The argument of potentially prejudicial error in 
such circumstances had been confronted following the decision 
in Hodge and rejected.  The Board will rely on the rationale 
found in Elkins, 12 Vet. App. at 218-219.  

In summary, the evidence shows a reference to headaches at 
separation from service but no current medical nexus evidence 
of a chronic headache or post-concussion disability linked to 
service.  The additional evidence that shows headaches 
currently does not include the essential chronicity and nexus 
evidence.  The veteran is advised that in medical records a 
self reported history unenhanced by additional comment does 
not constitute competent medical evidence.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999), affirming LeShore v. 
Brown, 8 Vet. App. 406 (1995).

As the Board finds the claim to be not well grounded, there 
is no burden upon the Board to require or request further 
development regarding a nexus between the veteran's service 
and a current headache disability.  Brewer v. West, 11 Vet. 
App. 228 (1998).  The Board must point out that it was the 
holding in Morton v. West, 12 Vet. App. 477 (1999) that 
absent the submission and establishment of a well-grounded 
claim, the VA Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim and that 
any perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  The veteran has not indicated the existence of 
any current medical evidence that has not already been 
obtained that would well ground the claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  See also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).

As the claim of entitlement to service connection for 
residuals of head injury including headaches is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.


II.  Entitlement to service connection 
for synovitis of the left hip and 
residuals of a neck injury.

Factual background

The veteran's service medical records show no reference to a 
neck injury recorded at the time of his evaluation after the 
March 1966 automobile accident or thereafter including the 
separation medical examination.  Synovitis of the left hip 
with normal x-ray evaluation was reported during the 
hospitalization that began in March 1966.  It is not 
mentioned again in service and the lower extremities were 
reported as normal on the separation medical examination.

The record of medical treatment after service contains no 
diagnosis of any neck injury residuals and a left hip 
disability on the initial VA medical examination that found a 
normal neck and full range of motion of the left hip.  Center 
Pavilion Hospital records report a neck injury in a 1974 
automobile accident.  Thereafter there is an isolated 
reference to neck pain complained of in late 1985 and the 
veteran's complaint of nerve damage in the neck to a VA 
orthopedic examiner in 1996.  

The veteran in 1997 filed his initial claims for service 
connection of synovitis of the left hip and a neck disability 
wherein he referred to the injury in service and said he had 
the same problems now.  He supplemented the record with 
hearing testimony in October 1997 and April 1999.  The record 
of chiropractic treatment during 1996 and 1997 after he 
sustained a left shoulder injury showed limitation of motion 
of the cervical spine.  VA outpatient records show complaints 
of hip pain in early 1998 with full range of motion reported 
and in January 1999 a history of multiple joint pain.  The 
examiner's impression was pain related to motor vehicle 
accident trauma.


Criteria and Analysis

The applicable law and regulations regarding service 
connection and well grounded claims have been cited 
previously in this decision.  As noted, the applicable law 
unequivocally places an initial burden upon the claimant to 
produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois and Grottveit, supra.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, supra.  
The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu, supra.  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  Consequently, lay assertions cannot constitute 
cognizable evidence in most instances, and as cognizable 
evidence is necessary for a well grounded claim, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the absence of 
cognizable evidence renders a veteran's claim not well 
grounded.  The claims regarding the left hip and the neck 
require the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage, supra and Voerth, supra.  

The veteran's claims do not meet this standard since the 
necessary medical diagnosis and nexus evidence is not of 
record.  The documentary evidence, supplemented with the RO 
hearing testimony does not provide an opinion favorable to 
the claim.  There is no medical opinion of a current chronic 
left hip disability including synovitis or neck disability 
with a nexus to service.  



The recent VA medical reports appeared to take into account 
pertinent history.  Further, the Board observes that the 
testimony and written recollections regarding complaints are 
not confirmed during or after service.  

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that VA and 
private reports have not offered a diagnosis of chronic 
disability of the left hip or neck linked to service.  Nor is 
such evidence reported to be outstanding but as yet not 
obtained.    

In summary, the evidence shows a reference to synovitis of 
the left hip in service but no current medical evidence of a 
chronic left hip disability linked to service.  The evidence 
that shows limitation of motion of the neck recently does not 
include the essential chronicity and nexus evidence.  See 
also Degmetich, supra.  The Board will note again that self 
reported history unenhanced by additional comment does not 
constitute competent medical evidence. 

As the Board finds the claim to be not well grounded, there 
is no burden upon the Board to require or request further 
development.  Brewer, supra.  It was the holding in Morton 
that absent the submission and establishment of a well-
grounded claim, the VA Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  

The RO denied the claims as not well grounded and the Board 
concurs.  As the claims of entitlement to service connection 
for a neck disability and synovitis of the left hip are not 
well grounded, the doctrine of reasonable doubt has no 
application to his claims.


III.  Entitlement to an evaluation in 
excess of 10 percent for residuals of a 
left knee injury with osteochondritis 
dissecans and loose body.

Factual background

The record shows that the RO in October 1969 granted service 
connection and a noncompensable rating under Diagnostic Code 
5299 for residuals, laceration of the left knee with 
osteochondritis dissecans and lose body.  The RO considered 
service medical records in addition to a contemporaneous VA 
examination that found pertinently a nontender, nonadherent 
and healed scar on the dorsum of the patella, a stable knee 
joint and full range of motion of the knee.  X-ray was read 
as showing no arthritic changes and osteochondritis 
dissecans.

The veteran supported a claim for increase in 1976 with a 
report of left knee arthrotomy in 1974 after a motor vehicle 
accident on April 21, 1974.  The report noted internal 
derangement and included the opinion that a preexisting 
osteochondritis was aggravated by recent trauma.  A VA 
examiner in 1976 reported a normal gait, well healed, 
nonadherent and nontender scar of the knee, good stability 
and range of motion of 0 to 140 degrees.  

The RO in 1977 continued the noncompensable rating and the 
veteran did not appeal this determination or subsequent 
rating decisions in 1981 and 1987.  He filed the current 
claim for increase in 1996.

On a VA examination in 1996 the veteran complained of 
frequent locking and give way, intermittent sharp pain and 
continuous throbbing of the left knee.  He worked as a hotel 
porter.  The examiner reported no swelling or effusion, 
laceration and meniscectomy scars, and a moderately tender 
knee to palpation over the medial aspect and patella.  The 
examiner noted ballottement of the patella with moderate 
crepitus, decrease of knee flexion (0-135 degrees range of 
motion) and inability to do a deep knee bend with the left 
knee.  

The McMurray and drawer tests were reported as negative and 
there was no lateral instability.  X-ray was read as showing 
mild to borderline moderate medial joint narrowing and 
changes consistent with prior history of osteochondritis.  
The diagnosis was degenerative joint disease of the left 
knee, moderate status post open joint surgery.

The record shows that the RO in December 1996 granted a 10 
percent rating under Diagnostic Codes 5299-5257 for 
residuals, left knee injury with osteochondritis dissecans 
and loose body.  The veteran appealed arguing in writing and 
hearing testimony, in essence, that his left knee symptoms 
produced moderate impairment.

The veteran provided oral testimony in support of his claim 
before a Hearing Officer at the RO in October 1997 and in 
April 1999, transcripts of which have been associated with 
the claims file.

Pursuant to the Board remand VA had the veteran examined in 
August 1999.  The examiner reported the relevant medical 
history from a review of the record including knee pain 
complaints in recent VA outpatient records.  He complained 
that the left knee gave out and locked, and that pain 
increased with prolonged standing or walking.  The examiner 
reported active/passive flexion 110/118 degrees and 
active/passive extension 0 degrees with no fatigue, weakness 
or lack of endurance associated with the range of motion.  

The examiner said there was no edema, effusion, instability, 
weakness, redness, heat or abnormal movement of the knee.  
The examiner found no tenderness over the lateral or medial 
joint lines, a normal gait, and healed scars at the medial 
parapatellar region and prepatellar region.  The examiner 
reported no sign of ankylosis or inflammatory arthritis, and 
no medial or collateral ligament laxity or anterior or 
posterior cruciate ligament laxity.  The McMurray sign and 
Lachmann test were negative.  The examiner reported the lower 
extremity measurements and magnetic resonance imaging (MRI) 
of the left knee.  The diagnoses for the left knee were post-
traumatic osteochondritis dissecans with medial compartment 
osteoarthritis, no physical signs of torn medial meniscus or 
ligamentous instability.

The examiner in September 1999 opined that the veteran had no 
functional limitations caused by his service-connected 
disability and that there was nothing to support a claim of 
functional loss due to pain or other pathology.  

The examiner stated that the veteran did not manifest pain on 
movement when examined, that there was no muscle atrophy, 
skin changes due to disuse, or other manifestations of disuse 
or functional impairment due to the service-connected 
disability.  The examiner, in essence, stated that any 
functional impairment the veteran had could be "100% 
attributable to the April 21, 1994, nonservice-connected 
injury".


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. §§ 4.1, 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.


As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent;  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Diagnostic Codes 7803 and 7804.  Note: The 10 percent rating 
will be assigned, when the requirements are met, even though 
the location may be on tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained as the Board 
asked for in remanding the case.  The RO had a medical 
evaluation that implicitly addressed the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and comment on the extent of 
functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  It was the holding in Johnson v. Brown, 9 
Vet. App. 7, 10 (1996), that functional loss due to pain will 
be rated at the same level as the functional loss where 
motion is impeded.

The record reflects that the veteran did report for the 
examinations and that they were comprehensive and addressed 
relevant rating criteria.  The medical examinations include 
sufficient detail regarding the disability of the left knee 
to apply current rating criteria and are considered the best 
evidence for an informed determination of the veteran's 
current impairment from each component.  There have been 
comprehensive examinations since the claim for increased was 
filed and nothing more recent or as comprehensive in 
evaluating the disabilities since the VA examination in 1999 
has been mentioned.  Stegall and Robinette, supra.  

The Board believes that the recent supplemental statement of 
the case and rating decision provided the veteran with an 
acceptable statement of the applicable law and regulations 
for the left knee disability rating.

The separate rating for each component of the left knee 
disability is not pyramiding.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994), see also VAOPGCPRECS 9-98 and 23-97 
authorizing multiple ratings for a disability where there is 
additional disability currently existing characterized by 
different manifestations.  The Board is bound by precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c). 
The Board finds the facts of this case do fall within the 
guidelines for consideration of multiple ratings, as it is 
clear that the disability does include limitation of motion 
and scar residuals and the RO has assigned the rating under 
Diagnostic Code 5257 criteria that consider instability as a 
primary rating element.  

One disability component of the left knee is rated currently 
in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which assess basically the level of 
orthopedic disturbance from subluxation or lateral 
instability as primary rating criteria for the incremental 
ratings from 10 to 30 percent.  The veteran has been provided 
the essential rating criteria. There is no instability shown 
on the 1996 or 1999 examinations.  The examiners did not 
identify any appreciable instability.  The examinations are 
about three years apart and together they do not support 
slight impairment from instability, as instability is not 
shown objectively.  Therefore the disability component more 
nearly approximates the criteria for a 0 percent rating under 
Diagnostic Code 5257 since the required element of 
instability is not shown.  38 C.F.R. § 4.31. 

The Board observes that the RO assigned a 10 percent 
evaluation for the left knee based upon 1996 VA examination 
that did report limited, albeit slight, limitation of motion 
compared to the standardized description of knee motion in 
the rating schedule.  The examination in 1999 showed slightly 
greater limitation of motion in active and passive ranges as 
the principal manifestation.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
not warranted.  The knee symptoms, overall, do appear to more 
closely approximate a level of impairment contemplated in a 
schedular evaluation of 10 percent.  The rating scheme does 
not require a mechanical application of the schedular 
criteria, and here applying the rating schedule liberally 
results in a 10 percent evaluation recognizing a minimally 
symptomatic knee, but not characterized by painful motion 
objectively or disuse or other functional impairment such as 
weakness.  

The objective examination findings clearly support a 
conclusion that the veteran's left knee disability is 
productive of compensable disability.  The Board observes 
that overall the knee has objectively manifested limitation 
of motion and that pain is complained of but the examiner in 
1999 noted no pain with movement.  The intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint would clearly be appropriate 
in the veteran's case and allow for a 10 percent rating under 
38 C.F.R. § 4.59.  

The VA examinations appear to have clearly addressed the 
veteran's complaints and reported objective manifestations 
likely related to the service-connected disability.  The 
statement of functional limitation is pertinent to the 
disability evaluation.  The Board cannot overlook the fact 
that examination since the remand found no appreciable 
increase in disability and that the limitation of motion 
alone does not serve to raise the level of disability.  
Limitation of motion criteria under Diagnostic Codes 5260 and 
5261 overall do not warrant a higher evaluation with 
consideration given to the rating factors in 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  The examiner adequately discussed 
these factors in 1999.  There is no limitation of leg 
extension of the knee and the limitation of flexion has 
served as the basis for the 10 percent rating.  The criteria 
for a 20 percent rating are not more nearly approximated 
based on the additional limitation of motion and absence of 
any contributing factors such as weakness, disuse or muscle 
atrophy.  The examiners have not reported ankylosis of the 
knee, thereby precluding an evaluation under diagnostic code 
5256.

The evidence presented to the Board was comprehensive but 
little information focused upon the superficial scar 
residuals.  The VA examinations did describe the left knee 
scars as well healed, nonadherent, and nontender.  The 
examinations in 1996 and 1999 do not show symptomatic scars 
as contemplated for a compensable evaluation under Diagnostic 
Codes 7803 or 7804.  Additionally, there is no demonstrated 
limitation on function attributed to the healed scar under 
Diagnostic Code 7805.  

In summary, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds that the 
evidence viewed objectively more nearly approximates the 
criteria for no more than a 10 percent evaluation for the 
left knee limitation of motion.  The evidence preponderates 
against the claim for increase based upon scar residuals or 
instability criteria.  The examiner's characterization of 
moderate impairment from degenerative disease is noted but 
that alone does not mandate a higher evaluation.  38 C.F.R. 
§§ 4.1, 4.2.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
the criteria for assignment of an extraschedular evaluation.  
While the RO did not discuss the provisions at length, it is 
clear that the RO did not consider that such criteria had 
been met for the purpose of referral of the veteran's case to 
the Director or Under Secretary for review.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board will note that the left knee disability considered 
herein has not been shown to markedly interfere with 
employment, nor has it required frequent inpatient care.  His 
work history as a porter and in house keeping from 1986 to 
1999 is noted.  He has been employed in this capacity for 
many years and was apparently able to continue working with 
the left knee disability.  Having reviewed the record with 
the extraschedular mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the left knee 
disability.  



ORDER

The veteran, having submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
residuals of head injury including headaches, the appeal is 
allowed to this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of head 
injury including headaches, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for synovitis of the left 
knee and residuals of a neck injury, the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury of the left knee with osteochondritis 
dissecans and loose body is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

